Henry R Kaufman, P.C.
Henry R. Kaulinan (HK-7283)
60 East 42nd Street
New Yorh New York 10165
(212) 880-0842
Attomeys for Plaintiff


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 MONICA          MORRTSON,                        )    NOTICE OF APPEAL
                                                  )    FROM ORDER AND JUDGMENT
                                    Plaintiff     )
                                                  )    CASE NO. l:18-cv-06127 (CBA) (RML)
                                                  )
                                                  )
                              v.)
                                                  )
 ROBERT          LANGRICK,                        )
                                                  )
                                    Defendant.    )
                                                  )



         PLEASE TAKE NOTICE that Plaintiff Monica Morrison hereby appeals to the United

States Court of Appeals for the Second Circuit from the Memorandum and Order of the Honorable

Carol B. Amon, United States District Judge, dated July 9, 2020, granting Defendant Robert

Langrick's motion to dismiss Morrison's amended complaint with prejudice, and from the Order

and Judgment thereon entered by the Clerk in this action on the 10ft day of July, 2020.




                                                 Henry R. Kaufman       ".-f,^--       \
                                                                     (HK-72S3) ( e.('c,l
                                                 Attorney for Monica Moruison
                                                 60 East 42nd Street, 47th Floor
                                                 New York, New York 10165
                                                 (212) 880-0842
Of Counsel:
Carol A. Schrager, Esq.

July 31,2020
